Citation Nr: 1137767	
Decision Date: 10/07/11    Archive Date: 10/11/11

DOCKET NO.  08-13 333	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim for service connection for an acquired psychiatric disorder.
 
2.  Entitlement to service connection for an acquired psychiatric disorder, including posttraumatic stress disorder (PTSD), schizophrenia, and anxiety.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Lindio, Counsel



INTRODUCTION

The Veteran had active service from June 1970 until April 1972.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a November 2007 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  

Recent case law mandates that a claim for a psychiatric disorder includes any psychiatric disorder that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  See Clemons v. Shinseki, 23 Vet. App. 1, 5-6 (2009).  Given the holding in Clemons, the Board has recharacterized the issue of entitlement to service connection for PTSD to the broader issue of entitlement of service connection for an acquired psychiatric disability, including PTSD, schizophrenia, and anxiety, as is reflected on the cover page.

The issue of entitlement to service connection for a psychiatric disorder is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1. A final August 1984 rating determination denied a claim for service connection for a psychiatric disorder; the Veterans did not appeal this decision, and it became final.  

2.  The evidence associated with the claims file since the August 1984 final denial relates to unestablished facts necessary to substantiate the claim for service connection for a psychiatric disorder.  



CONCLUSIONS OF LAW

1.  The August 1984 rating determination is final. 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2010).

2.  Evidence received since the August 1984 rating decision is new and material; the claim of entitlement to service connection for a psychiatric disorder is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board reopens the claim for service connection for a psychiatric disorder.  In view of the Board's decision to reopen the Veteran's claim, a discussion of VA's duties to notify and assist in regards to that claim is unnecessary.

New and Material Evidence Claim

The Veteran seeks to reopen a claim for service connection for a psychiatric disorder.  The Veteran's original claim for a psychiatric disorder, specifically schizophrenia, was denied in a May 1978 rating decision.  An August 1984 letter also denied service connection for a psychiatric disorder, specifically a nervous disorder.  No notice of disagreement was filed in regards to the most recent decision and it became final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2010).

Although the RO essentially reopened the claim for a psychiatric disorder, by treating it as a new claim, the Board is required to consider whether new and material evidence has been received to reopen the claim on a de novo basis. The submission of "new and material" evidence is a jurisdictional prerequisite to the Board's review of such an attempt to reopen a claim. Absent the submission of evidence that is sufficient to reopen the claim, the Board's analysis must cease. See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996); Butler v. Brown, 9 Vet. App. 167, 171 (1996); McGinnis v. Brown, 4 Vet. App. 239, 244 (1993). 

A disallowed claim shall be reopened and reviewed, if new and material evidence is presented or secured with respect to the final claim. 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2010).  Under 38 C.F.R. § 3.156(a) (2010), new evidence means evidence not previously submitted to agency decision makers. Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156(a) (2010).

When determining whether a claim should be reopened, the credibility of the newly submitted evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992). In order for evidence to be sufficient to reopen a previously denied claim, it must be both new and material.  If the evidence is new, but not material, the inquiry ends and the claim cannot be reopened.  Smith v. West, 12 Vet. App. 312 (1999).  If it is determined that new and material evidence has been submitted, the claim must be reopened.  VA may then proceed to the merits of the claim on the basis of all of the evidence of record.

At the time of the August 1984 decision, the service treatment records were silent as to any complaints of, or treatment for, a psychiatric disorder.  Post service medical records indicate that the Veteran was diagnosed with, and treated for, schizophrenia, as noted in a March 1977 VA discharge note.  A January 1974 VA medical record noted a diagnosis of an acute anxiety state.  VA medical records generally indicate treatment for a psychiatric disorder.  A February 1984 statement from the Veteran's father, C.L.K. reported that his son had left for Vietnam in good mental health and had an altered mental state when he returned.

The August 1984 decision found that the available records did not show that the Veteran received treatment for a nervous condition during service or on examination at discharge.  


In his current attempt to reopen the claim, the Veteran has proffered new evidence regarding his claim.  The Veteran's sister provided a statement in August 2007 reporting that the Veteran had reported stressors of seeing dead bodies and "heads blown off."  She also provided a statement in November 2007 with the same stressors and noting that the Veteran has not been the same mentally since returning from Vietnam.  The Veteran has also reported that he has PTSD symptoms in an April 2008 VA Form 9.
 
The Board finds that the additional records are new, in that they were not of record at the time of the August 1984 decision; the newly submitted evidence is also material.  The new lay evidence connects the Veteran's claimed psychiatric disorder to his service, specifically stressors related to seeing dead bodies and blown off heads.  For the purposes of reopening the claim, the credibility of this statement is presumed.  Justus, Supra.

The Board also notes that a recent Court of Appeals for Veterans Claims (CAVC) decision, Shade v. Shinseki, No. 24 Vet. App. 110, 121-122 (2010), held that in light of the enactment of the VCAA, VA could not be presumed to have created a higher standard for reopening than for a de novo claim, i.e., VA could not have intended that after a claimant presented new and material evidence that VA could deny reopening before affording the Veteran an adequate VA examination.  The Veteran has presented evidence of current psychiatric complaints that have existed since service.  Accordingly, the Board finds that the claim for service connection for a psychiatric disorder shall be reopened. 


ORDER

New and material evidence having been submitted, the Veteran's request to reopen the claim for entitlement to service connection a psychiatric disorder is granted.  The appeal is granted to this extent only.  


REMAND

As previously indicated, the Veteran's claim for service connection for PTSD has been expanded to a claim for service connection for an acquired psychiatric disorder, including PTSD, anxiety, and schizophrenia.  In an August 2007 lay statement, the Veteran's sister J.S., reported that the Veteran has had a psychiatric disorder since service and that he had reported stressors of seeing dead bodies and "heads blown off."

Under applicable law, service connection is granted if the evidence establishes that coincident with his service, the Veteran incurred a disease or injury, or had a preexisting injury aggravated, in the line of duty of his active service.  38 U.S.C.A. §§ 1110 (West 2002); 38 C.F.R. § 3.303(a) (2010).  

Service connection for PTSD requires: (1) medical evidence establishing a diagnosis of the condition; (2) credible supporting evidence that the claimed in- service stressor occurred; and, (3) a link established by medical evidence, between current symptoms and an in-service stressor. 38 C.F.R. § 3.304(f) (2010).  

38 C.F.R. § 3.304(f) has recently been revised to read "If a stressor claimed by a Veteran is related to the Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of [PTSD] and that the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor."
 
The record indicates that the Veteran has had previous diagnoses of schizophrenia and anxiety; there are no current medical records of record.  The Veteran has provided new statements as to stressors, which may apply to the 38 C.F.R. § 3.304(f) revision cited above.  The Board notes that the Veteran was in active service from June 1970 until April 1972.  His DD 214 and Record of Assignments indicate that he served in Vietnam for approximately 4 months as a cook, with the 56th Transportation Company (ADS).  However, the record does not indicate that the Veteran has a diagnosis of PTSD, that a VA psychiatrist or psychologist has confirmed that the claimed stressor is adequate to support a diagnosis, or competent or credible lay or medical evidence that any psychiatric disability the Veteran may have is related to service.  (With regard to the lay evidence, the circumstance here that such evidence has been presumed credible to reopen the claim does not mean it is credible under the laws and regulations governing service connection.)

In this regard, the Board notes that the Veteran has claimed that there are relevant VA medical record though 1995.  However, the last VA medical records associated with the claims file were from August 1985, and there is no indication in the claims file whether the RO has attempted to obtain the claimed records through 1995.  While the Veteran does not currently receive treatment, as indicated in a July 2007 lay statement from J.B. and an April 2007 VA From 21-4142, VA must assist a claimant in obtaining the evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2010).  Any VA medical records not already associated with the claims file should be obtained for review.  Should any such records indicate treatment or diagnosis for PTSD, or otherwise indicate that a psychiatric disorder may be related to service, such records may be of benefit to the Veteran's claim.  For instance, such records, if they include references to PTSD, may affect the credibility of the lay statements of record in regard to evaluating the Veteran's claim of service connection and whether any additional development, such as obtaining a VA examination for performing further evidentiary development, may be required.

Accordingly, the case is REMANDED for the following actions:

1. The RO/AMC shall request and obtain any VA medical records not already associated with the claims file, including records from August 1985 through 1995.  If the search for any such records yields negative results, that fact shall be clearly noted and the Veteran must be informed in writing.

2.  When the development above is completed, the RO/AMC shall provide consider review any evidence assembled, or lack thereof, and determine whether any addition development is needed, including additional stressor development and/or VA examination or opinion.  

3.  The RO/AMC will then readjudicate the Veteran's claim.  If the benefit sought remains denied, the Veteran and his representative shall be provided with a Supplemental Statement of the Case.  An appropriate period of time shall be allowed for reply.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
JONATHAN B. KRAMER 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


